ORDER

PER CURIAM.
Plaintiff Julie A Franklin appeals from the order of the Circuit Court of St. Louis County entering summary judgment in favor of defendant William Blake on plaintiffs action against defendant for personal injuries arising out of a motor vehicle accident. The trial court concluded that plaintiff had previously signed a valid release which acted as a complete bar to this action. We agree.
We have reviewed the briefs of the parties and the legal file and find no error of law. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).